Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim #1-3, 7, 8 and 10-12, 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over KAIBARA et al., (U.S. Pub. No, 2015/0279781 A1), and further in view of IWAMATSU (U.S. Pub. 2011/0031535 A1).

claim #1, 15, 23 and 24, a semiconductor device, comprising: a semiconductor body (HFET, paragraph 0006) of a wide-bandgap semiconductor material (GaN, 3.4 eV); a plurality of first bond areas (fig. #1, item 151 and 152, paragraph 0075, 0128) connected to a first load terminal (fig. #1, item 105) of the semiconductor device (paragraph 0056); first gate fingers (fig. #1, item 103) arranged between the first bond areas (fig. #1, item 104 and 105), the first gate fingers extending in a first lateral direction and branching off from at least one of a first gate line (fig. #1, item 103 on area 105) portion and a second gate line (fig. #1, item 103 on area 104) portion (paragraph 0056); and second gate fingers (fig. #1, item 103 on area 104) extending in the first lateral direction (paragraph 0068); wherein a first length of the first gate fingers (fig. #1, item 103 in area 152, in area 104) along the first lateral direction is equal to second length of the second gate fingers (fig. #1, item 103 in area 151) along the first lateral direction (paragraph 0068), wherein a sum of the first length and the second length is equal to or greater than a lateral distance between the first gate line portion and the second gate line portion along the first lateral direction (paragraph 0068).
Kaibara substantially shows the claim invention as can be seen in the rejection above. 
Kakbara fails to show, with respect claim #1, a method wherein a first length of the first gate fingers along the first lateral direction is greater than a second length of the second gate fingers along the first lateral direction.
Iwamatsu teaches a method, with respect to claim #1, wherein a transistor column is configured such that a finger length of a portion on the active region of the gate electrode (fig. #4, item A1) of the gate electrode (fig. #1, item G1) of the PMOS transistor (fig. #1, item P1) is (fig. #1, item B1) of the gate electrode G1 of the NMOS transistor (fig. #1, item N1) (paragraph 0074, 0076, 0078).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect claim #1, a method wherein a first length of the first gate fingers along the first lateral direction is greater than a second length of the second gate fingers along the first lateral direction, into the method of Kaibara, with the motivation that the following relation is established between the NMOS transistor and the PMOS transistor.  A current amount per unit channel width of the NMOS transistor is about twice as large as that of the PMOS transistor, and as for the maximum finger length with which the substrate floatation effect can suppressed in each of the NMOS transistor and the PMOS transistor, about one-half of the maximum finger length of the PMOS transistor corresponds to the maximum finger length of the NMOS transistor N and also applies to the core circuit section, as taught by Iwamitsu.
Kaibara shows, with respect to claim #2, a device further comprising gate structures (fig. #1, item 103) extending along a second lateral direction (paragraph 0055).
Kaibara shows, with respect to claim #3, a device wherein a first lateral distance between the first gate fingers corresponds to a second lateral distance between the second gate fingers (paragraph 0022).
Kaibara show, with respect to claim #7, wherein the first bond areas include bond area sections (fig. #2, item 207) of a continuous metallization area, and wherein the bond area  by first interconnection sections (fig. #2, item 203) of the continuous metallization area (paragraph 0057, 0058).

Kaibara show, with respect to claim #8, wherein each of the first and second gate fingers (fig.#1, item 101, 102, paragraph 0063), the first and second gate line portions (fig.#1, item 103) and the bond sections includes a corresponding portion (fig.#1, item 105) of one and the same patterned metallization structure (paragraph 0055-0056). 
Kaibara show, with respect to claim #10, wherein gate electrodes of the gate structures are electrically connected to the first and second gate fingers (fig.#1, item 101, 102, paragraph 0063) at intersections of the gate structures (fig.#1, item 103) and the first or second gate fingers (paragraph 0055-0056). Bb 
Kaibara show, with respect to claim #11, further comprising second wiring layer includes second source electrode wires (fig. #3d, item 331) and second drain electrode wires (fig. #3d, item 332) which are arranged to have a longitudinal direction perpendicular to a longitudinal direction of first source electrode wires (fig. #3d, item 311) and first drain electrode wires (fig. #3d, item 312) (paragraph 0089).
Kaibara show, with respect to claim #12, wherein the first gate line portion (fig. #3a, item 303, left) and the second gate line portion (fig. #3a, item 303, right) are portions of a continuous gate line (paragraph 0083) that at least partly surrounds a transistor cell area (fig. #3a&b, item 303) including the gate structures (paragraph 0084), the continuous gate line being electrically coupled to a second bond area (fig. #2, 3a&b; paragraph 0086). 

Kaibara show, with respect to claim #16, wherein the source line (fig. #3a, item 311) and the first bond areas (fig. #1, item 105) are electrically connected by an interconnection (fig. #3a, item 303) that extends through a gap between opposite ends of the gate line (fig. #2, 3a&b; paragraph 0117). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


s #4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAIBARA et al., (U.S. Pub. No, 2015/0279781 A1), hereinafter referred to as "Kaibara".

Kaibara shows, with respect to claim #4, a device wherein the first length is larger than a first lateral distance between the first gate fingers, and wherein the second length is smaller than a second lateral distance between the second gate fingers (paragraph 0022, 0050, 0071).
Kaibara discloses the claimed invention except for the second length is smaller than a second lateral distance between the second gate fingers. Kaibara shows, in figure #1 distance and dimension that would show the claimed invention, but does not state it explicitly.  It would have been an obvious matter of design choice to the second length is smaller than a second lateral distance between the second gate fingers, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Kaibara shows, with respect to claim #6, a device wherein the second length is smaller than 60% of a second lateral distance between the second gate fingers (paragraph 0022, 0050, 0071).
Kaibara discloses the claimed invention except for the second length is smaller than 60% of a second lateral distance.  It would have been an obvious matter of design choice to the second length is smaller than 60% of a second lateral distance , since such a modification would have involved a mere change in the size of a component. A change in size is generally 

//
Claim #5 are rejected under 35 U.S.C. 103 as being unpatentable over KAIBARA et al., (U.S. Pub. No, 2015/0279781 A1), hereinafter referred to as "Kaibara" as modified by ICHIJPH  (U.S. Pub. No. 2017/0301766 A1) and in view of Norton (U.S. Pub. No. 2018/0076295 A1).

Kaibara substantially shows the claimed invention as shown in the rejection above. 
Kaibara fails to show, with respect to claim #5, a device wherein the first length is between 0.2mm and 10mm, and wherein a first lateral distance between the first gate fingers is between 0.1mm and 1.5 mm

Ichijoh teaches, with respect to claim #5, a device wherein the first length is less than 2,000 micrometers (paragraph 0038, 0054). 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #5, a device wherein the first length is between 0.2mm and 10mm, into the method of Kaibara, with the motivation that in order to increase the number of gates within the structure, the overall gate length must decrease, as taught by Kueck.


claim #5, a device wherein a first lateral distance between the first gate fingers is between 0.1mm and 1.5 mm


Norton teaches, with respect to claim #5, a device wherein a first lateral distance between the first gate fingers is 100 micrometers (paragraph 0045). 


	It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #5, a device wherein a first lateral distance between the first gate fingers is between 0.1mm and 1.5 mm, into the method of Kaibara, with the motivation such that the incremental thermal benefits obtained are offset by increased device size, as taught by Norton.

//
Claim #9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over KAIBARA et al., (U.S. Pub. No, 2015/0279781 A1), hereinafter referred to as "Kaibara" and in view of Hull et al., (U.S. Pub. No. 2011/0024834 A1), hereinafter referred to as "Hull".

Kaibara substantially shows the claimed invention as shown in the rejection above. 
Kaibara fails to show, with respect to claim #9, a method wherein the wide-bandgap semiconductor material is SiC.

claim #9, a method wherein the wide bandgap semiconductor material (fig. #1b, item 101) is SiC (paragraph 0039).

	It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #9, a method wherein the wide-bandgap semiconductor material is SiC, into the method of Kaibara, with the motivation that silicon carbide (SiC) devices for power devices, have a lower dielectric constant, a high breakdown field strength, a high thermal conductivity, and a high saturation electron drift velocity compared to silicon, as taught by Hull.

Kaibara fails to show, with respect to claim #13 and 14, a method wherein a resistance of the gate resistor electrically coupled between the gate line and the second bond area and a resistance of the gate resistor ranges from 20 to 300.

Hull teaches, with respect to claim #13 and 14, a method wherein a resistance of the gate resistor electrically coupled between the gate line and the second bond area is between 1 and 100 ohms (paragraph 0034-0035).

	It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #13 and 14, a method wherein a resistance of the gate resistor electrically coupled between the gate line and the second bond area and a resistance of the gate resistor ranges from 20 to 300, into the method of Kaibara, with the motivation as to increase an electrical resistance between a gate contact area and an active area of the gate electrode, as taught by Hull.

Kaibara fails to show, with respect to claim #20, a method wherein a gate electrode material of the gate structures is one of or a combination of doped polycrystalline silicon and metal silicide.

Hull teaches, with respect to claim #20, a method wherein a gate electrode material of the gate structures is a combination of doped polycrystalline silicon (paragraph 0043).

	It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #20, a method wherein a gate electrode material of the gate structures is one of or a combination of doped polycrystalline silicon and metal silicide, into the method of Kaibara, with the motivation as to create an area of increased electrical resistance, as taught by Hull.

///
Claim #21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over KAIBARA et al., (U.S. Pub. No, 2015/0279781 A1), hereinafter referred to as "Kaibara" as shown in claim #1 and in view of Das et al., (U.S. Pub. No. 2017/0213811 A1), hereinafter referred to as "Das".

Kiabara substantially shows the claimed invention as shown above.
claim #21 and 25, a method wherein the semiconductor device is a power semiconductor field effect transistor configured to conduct currents in a range from 1A to 60A for each of the first bond area.

Das teaches, with respect to claim #21 and 25, a method wherein the semiconductor device is a power semiconductor field effect transistor configured to conduct currents at 100A or higher for each of the first bond area (paragraph 0075, 0128).

	It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #21 and 25, a method wherein the semiconductor device is a power semiconductor field effect transistor configured to conduct currents in a range from 1A to 60A for each of the first bond area, into the method of Kaibara, with the motivation that having such amperage range allows the wide bandgap device to maximize it’s capabilities, as taught by Das. 

////
Claim #22 are rejected under 35 U.S.C. 103 as being unpatentable over KAIBARA et al., (U.S. Pub. No, 2015/0279781 A1), hereinafter referred to as "Kaibara" and in view of KUECK et al., (U.S. Pub. No. 2017/0040425 A1), hereinafter referred to as "Kueck".

Kaibara substantially shows the claimed invention as shown in the rejection above. 
claim #22, a device wherein the semiconductor device is a vertical semiconductor transistor comprising a first load terminal and a control terminal at a first side of the semiconductor body and a second load terminal at a second side of the semiconductor body

Kueck teaches, with respect to claim #22, a device wherein the semiconductor device is a vertical semiconductor transistor comprising a first load terminal (fig. #1a, item 11) and a control terminal (fig. #1a, item 13) at a first side of the semiconductor body and a second load terminal (fig. #1a, item 12) at a second side of the semiconductor body (paragraph 0039). 

	It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #22, a device wherein the semiconductor device is a vertical semiconductor transistor comprising a first load terminal and a control terminal at a first side of the semiconductor body and a second load terminal at a second side of the semiconductor body, into the method of Kaibara, with the motivation to have a contiguous zone arranged in the semiconductor body and isolating the source zone from the drift zone, as taught by Kueck.

/////
Claim #17 are rejected under 35 U.S.C. 103 as being unpatentable over KAIBARA et al., (U.S. Pub. No, 2015/0279781 A1), hereinafter referred to as "Kaibara" and in view of Disney et al., (U.S. Pub. No. 2013/0146886 A1), hereinafter, referred to as “Disney”.

Kaibara substantially shows the claimed invention as shown in the rejection above. 
Kaibara fails to show, with respect to claim #17 and 18, a method further comprising an edge termination structure in the semiconductor body, wherein the edge termination structure at least partly surrounds the transistor cell area and is electrically connected to the source line.

Disney teaches, with respect to claim #17 and 18, a method further comprising an edge termination structure (fig. #4, item 508) in the semiconductor body, wherein the edge termination structure at least partly surrounds the transistor cell area and is electrically connected to the source line (fig. #7b, item 702) and is a jfet structure (paragraph 0053, 0041).

	It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #17 and 18, a method further comprising an edge termination structure in the semiconductor body, wherein the edge termination structure at least partly surrounds the transistor cell area and is electrically connected to the source line, with the motivation that along with reduced size and simplified processing, it provides a surrounding structure for low-voltage areas of the device, as taught by Disney.

//////
#19 are rejected under 35 U.S.C. 103 as being unpatentable over KAIBARA et al., (U.S. Pub. No, 2015/0279781 A1), hereinafter referred to as "Kaibara" and in view of Ryu et al., (U.S. Pat. No. 9,142,662 B2), hereinafter, referred to as “Ryu”.

Kaibara substantially shows the claimed invention as shown in the rejection above. 
Kaibara fails to show, with respect to claim #19, a method wherein the JTE structure includes a plurality of semiconductor regions of a first conductivity type that are laterally spaced apart from one another, wherein the plurality of semiconductor regions are arranged in and are surrounded by a semiconductor well region of the first conductivity type, wherein a maximum doping concentration of the plurality of semiconductor regions is larger than a maximum doping concentration of the semiconductor well region, and wherein the semiconductor well region adjoins a drift zone of a second conductivity type.

Ryu teaches, with respect to claim #19, a method further comprising wherein the JTE structure (column #11, line 41-45) includes a plurality of semiconductor regions of a first conductivity type that are laterally spaced apart from one another, wherein the plurality of semiconductor regions (fig. #5 and 6, item 22 and 20) are arranged in and are surrounded by a semiconductor well region (fig. #5, item 18) of the first conductivity type (P+ type) (column #5, line 62-64), wherein a maximum doping concentration of the plurality of semiconductor regions is larger than a maximum doping concentration of the semiconductor well region, and wherein the semiconductor well region adjoins a drift zone (fig. #7, item 114; N-type) of a second conductivity type (column #8, line 26-28; column #11, line 41-46).

	It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #19, a method wherein the JTE structure includes a plurality of semiconductor regions of a first conductivity type that are laterally spaced apart from one another, wherein the plurality of semiconductor regions are arranged in and are surrounded by a semiconductor well region of the first conductivity type, wherein a maximum doping concentration of the plurality of semiconductor regions is larger than a maximum doping concentration of the semiconductor well region, and wherein the semiconductor well region adjoins a drift zone of a second conductivity type, with the motivation that this allows the control of the current flow both in around the semiconductor areas, as taught by Ryu.


EXAMINATION NOTE
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683.  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andre’ Stevenson Sr./
Art Unit 2816
07/19/19

/ZANDRA V SMITH/            Supervisory Patent Examiner, Art Unit 2816